PER CURIAM:
Stephan J. Langs, appointed counsel with the Federal Public Defender’s Office for Abraham White in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that Langs’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, Langs’s motion to withdraw is GRANTED and White’s conviction and sentence are AFFIRMED. •